— Judgment, Supreme Court, New York County, entered May 11, 1978 in this article 78 proceeding in the nature of mandamus seeking the release of certain records under the Freedom of Information Law (Public Officers Law, §84 et seq.), unanimously reversed to the extent appealed from, on the law, without costs or disbursements, vacated, and the matter remanded for further proceedings. Petitioner, with his wife’s concurrence, sought to compel respondent to release to him (1) the "grade distribution sheet” in every course taken by his wife at the Graduate Center of the City University of New York (CUNY), and (2) two evaluation reports allegedly submitted to CUNY by the "Middle States Association of Colleges & Second*655ary Schools on Borough of Manhattan Community College.” On this record, it cannot be determined whether the grade distribution sheets contain matter which would identify the students involved, and their grades, as claimed by respondent, and, if they do, whether the privacy, of these students could be protected by deleting their names and any other identifying information. An examination of the relevant documents should determine whether there would be an infringement of privacy and, if so, whether the students’ privacy could be protected. As for the relevancy of the evaluation reports to the work of CUNY, this, too, is a matter which can best be explored by the court at nisi prius. Inquiry may also be made as to whether the personal privacy of the former President of Borough of Manhattan Community College would be unjustifiably invaded by disclosure of the contents of these reports, as is alleged. It should be noted that respondent is agreeable to an examination by the court, in camera, of the grade distribution sheets. In turn, petitioner has agreed to an examination, in camera, of both the grade distribution sheets and the evaluation reports. Concur — Kupferman, J. P., Birns, Lane, Sandler and Sullivan, JJ.